       4:21-cv-00307-TER          Date Filed 08/02/21       Entry Number 25        Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                     FLORENCE DIVISION

 AMBER DAWN KNAPP,                                )       Civil Action No. 4:21-cv-0307-TER
                                                  )
                                  Plaintiff,      )
                                                  )
 vs.                                              )
                                                  )                      ORDER
                         1
 KILOLO KIJAKAZI,                                 )
 Acting Commissioner of Social Security,          )
                                                  )
                                  Defendant.      )


           On July 21, 2021, Plaintiff filed a motion for attorney’s fees of $2,813.19 and $485.73 in

 expenses pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, on the basis

 that she was the prevailing party and that the position taken by the Commissioner, in this action

 was not substantially justified. (ECF No. 21). On July 29, 2021, the Commissioner responded

 stating that the parties had stipulated that Plaintiff should be awarded attorney’s fees in the

 amount of $2,813.19 and $22.68 in expenses pursuant to the EAJA. (ECF No. 22).2

           Under the EAJA, a court shall award attorney’s fees to a prevailing party3 in certain civil

 actions against the United States unless it finds that the government’s position was substantially

 justified or that special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(A). The


       1
         Recently, Kilolo Kijakazi became the Acting Commissioner of Social Security. Pursuant
to Fed. R. Civ. P. 25(d), she is automatically substituted for Defendant Andrew Saul who was the
Commissioner of Social Security when this action was filed.
       2
       As the parties have entered into a stipulation for an award of attorney’s fees pursuant to
EAJA, Plaintiff’s motion for attorney fees (ECF No. 21) is moot.
       3
        A party who wins a remand pursuant to sentence four of the Social Security Act, 42
U.S.C. § 405(g), is a prevailing party for EAJA purposes. See Shalala v. Schaefer, 509 U.S. 292,
300–302 (1993). The remand in this case was made pursuant to sentence four.
     4:21-cv-00307-TER          Date Filed 08/02/21       Entry Number 25         Page 2 of 3




district courts have discretion to determine a reasonable fee award and whether that award should

be made in excess of the statutory cap. Pierce v. Underwood, 487 U.S. 552 (1988); May v.

Sullivan, 936 F.2d 176, 177 (4th Cir. 1991). The district courts also have broad discretion to set

the attorney fee amount. In determining the fee award, “[e]xorbitant, unfounded, or procedurally

defective fee applications ... are matters that the district court can recognize and discount.” Hyatt

v. North Carolina Dep’t of Human Res., 315 F.3d 239, 254 (4th Cir. 2002) (citing Comm’r v.

Jean, 496 U.S. 154, 163 (1990)). Additionally, the court should not only consider the “position

taken by the United States in the civil action,” but also the “action or failure to act by the agency

upon which the civil action is based.” 28 U.S.C. § 2412(d)(2)(D), as amended by P.L. 99-80, §

2(c)(2)(B).

        As stated above, the parties have stipulated to an award of attorney’s fees in the amount

of $2,813.19 and $22.68 in expenses. Despite the stipulation, the court is obligated under the

EAJA to determine if the fee is proper. See Design & Prod., Inc. v. United States, 21 Cl. Ct. 145,

152 (1990) (holding that under the EAJA, “it is the court’s responsibility to independently assess

the appropriateness and measure of attorney’s fees to be awarded in a particular case, whether or

not an amount is offered as representing the agreement of the parties in the form of a proposed

stipulation.”). Applying the above standard to the facts of this case, the court concludes that the

Commissioner’s position was not substantially justified. Furthermore, after a thorough review of

the record, the court finds that the stipulated fee request is appropriate. Accordingly, the court

approves the stipulation for attorney’s fees(ECF No. 22) and orders that the Plaintiff be awarded




                                                 2
      4:21-cv-00307-TER          Date Filed 08/02/21       Entry Number 25        Page 3 of 3




 fees in the amount of in the amount of $2,813.19 and $22.68 in expenses. 4

           IT IS SO ORDERED.

                                                         s/Thomas E. Rogers, III
 August 2, 2021                                          Thomas E. Rogers, III
 Florence, South Carolina                                United States Magistrate Judge




       4
           The court notes that the fees must be paid to Plaintiff. See Astrue v. Ratliff, 560 U.S. 586
(2010) (holding that the plain text of the EAJA requires that attorney’s fees be awarded to the
litigant, thus subjecting the EAJA fees to offset of any pre-existing federal debts); see also
Stephens v. Astrue, 565 F.3d 131, 139 (4th Cir. 2009) (holding the same).

                                                  3
